Exhibit 10.3

PERFORMANCE AWARD AGREEMENT


THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made as of the 3rd day of
March, 2014, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all of
its Affiliates (collectively, the “Company”), and Named Employee (“Employee”). A
copy of the Dynegy Inc. 2012 Long Term Incentive Plan (the “Plan”) is annexed to
this Agreement and shall be deemed a part of this Agreement as if fully set
forth herein. Unless the context otherwise requires, all terms that are not
defined herein but which are defined in the Plan shall have the same meaning
given to them in the Plan when used herein.


1.The Plan. Employee acknowledges receipt of a copy of the Plan, and agrees that
this Performance Award shall be subject to all of the terms and provisions of
the Plan, including future amendments thereto, if any, pursuant to the terms
thereof, and to all of the terms and conditions of this Agreement.


2.The Grant. The Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) granted to Employee on March 3, 2014 (“Effective
Date”), a Performance Award of a designated number of performance units, each of
which has a designated value equivalent to Dynegy’s Stock Price as of the
Effective Date. No portion of the Performance Units will be earned if the
Company’s performance is below the Minimum level of performance. The performance
criteria are designated in Section 3 and on Exhibit 1 to this Agreement.


3.Performance Period and Performance Goals. Subject to the provisions of
Sections 5 and 6 of this Agreement, the performance period for purposes of
determining whether the Performance Award will be paid shall be January 1, 2014
through December 31, 2016 (the “Performance Period”). The Performance Criteria
for purposes of determining whether, and the extent to which, the Performance
Award will be paid are set forth in Exhibit 1 to this Agreement, which Exhibit
is made a part of this Agreement.


4.Payment. Subject to the provisions of Sections 5 and 6 of this Agreement,
following the end of the Performance Period, Employee shall be entitled to
receive the payment of an amount not exceeding the maximum value of the
Performance Award, based on the achievement of the Performance Criteria set
forth in Exhibit 1 for such Performance Period, as determined and certified in
writing by the Committee. Payment of the Performance Award may be made in a lump
sum in Dynegy Common Stock and shall be made not earlier than January 22, 2017
and not later than March 15, 2017 or such other time as complies with Code
Section 409A.


5.Termination. The Performance Award shall terminate if Employee does not remain
continuously in the employ of the Company or does not continue to perform
services as a Consultant or Director for the Company at all times during the
Performance Period, except that:


(a)if the Employee is determined to be disabled (as defined in the Company’s
long term disability program or plan in which the Employee is a participant or,
if the Employee does not participate in any such plan, as defined in the Dynegy
Inc. Long Term Disability Plan, as amended, or the successor plan thereto) or in
the event of the death of the Employee, all Performance Units shall become
vested at Target level of performance. In such case, Employee or Employee’s
legal representative, or the person, if any, who acquired the Performance Award
by bequest or inheritance or by reason of the death of Employee, shall be
entitled to receive any payment with respect to the Performance Award in
accordance with this Agreement, or








--------------------------------------------------------------------------------

Exhibit 10.3

(b)if the Employee’s employment with the Company terminates by reason of
Involuntary Termination, then the Performance Units shall become vested at
Target level of performance by multiplying the payment by a fraction, the
numerator of which shall be the number of calendar days that elapsed between the
date of Employee’s termination and the Effective Date and the denominator of
which shall be 1,080 but in no case shall such fraction be greater than one (1),
or


(c)if the Employee’s employment with the Company terminates by reason of
retirement following the date on which such Employee has (I) reached sixty (60)
years of age and (II) completed at least ten (10) years of service as an
employee of the Company, then the Performance Unites shall become vested upon
completion of the performance period based upon actual level of performance by
multiplying the payment by a fraction, the numerator of which shall be the
number of calendar days that elapsed between the date of Employee’s termination
and the Effective Date and the denominator of which shall be 1,080 but in no
case shall such fraction be greater than one (1).


(d)For purposes of this Agreement, the following terms shall have the meanings
indicated below:


1.
“Involuntary Termination” shall have the same meaning as specified in the Dynegy
Inc. Executive Severance Pay Plan.



6.Corporate Change. If a Corporate Change occurs during the Performance Period,
provided the ending share would entitle Employee to receive a Performance Award
based upon the performance goals set forth in Exhibit 1 to this Agreement
Employee shall receive a payment with respect to the Performance Award, which
shall be determined by using either, as applicable (a) the agreed price per
share received by the shareholders of Dynegy as a result of the Corporate
Change, or if there is no agreed price per Share, then (b) the average closing
Dynegy Inc. share price for the twenty (20) consecutive trading days immediately
preceding the effective date of the Corporate Change, as the ending Share price
for the Performance Period. Such payment, if any, shall be made regardless of
whether Employee’s employment with the Company is terminated (other than for
Cause) on or after the effective date of such Corporate Change, and shall be
made in stock or cash to Employee as soon as administratively feasible but no
later than the later of December 31 of the calendar year in which the Corporate
Change occurs or the 15th day of the third month following the effective date of
the Corporate Change. The Performance Period shall end as of the effective date
of a Corporate Change, and any Performance Award payments hereunder shall only
be made in accordance with this Section. Notwithstanding anything contained
herein to the contrary, any Corporate Change within the first twelve (12) months
of the Performance Period would entitle Employee to receive a Performance Award
at Target level of performance.


7.Status of Stock. Employee agrees that any Shares distributed pursuant to this
Agreement will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.
Employee also agrees that (a) the certificates representing the Shares may bear
such legend or legends as the Committee in its sole discretion deems appropriate
in order to assure compliance with applicable securities laws and (b) the
Company may refuse to register the transfer of the Shares on the stock transfer
records of the Company, and may give related instructions to its transfer agent,
if any, to stop registration of such transfer, if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable securities law.


8.Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of the Company or an






--------------------------------------------------------------------------------

Exhibit 10.3

Affiliate (as such term is defined in the Plan). Nothing in the adoption of the
Plan or the grant of the Performance Award thereunder pursuant to this Agreement
shall confer upon Employee the right to continued employment by the Company or
affect in any way the right of the Company to terminate such employment at any
time. Unless otherwise provided in a written employment agreement or by
applicable law, Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
Employee or the Company for any reason whatsoever, with or without cause. Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee in its
sole discretion, and its determination shall be final and binding on all
parties.


9.Withholding of Tax. To the extent that payment of the Performance Award
results in compensation income to Employee for federal or state income tax
purposes, the Company is authorized to withhold from any cash or Stock
distributable to the Employee under this Agreement, then or thereafter payable
to Employee any tax required to be withheld by reason of such resulting
compensation income.


10.Code Section 409A. If it is subsequently determined by the Committee, in its
sole discretion, that the terms and conditions of this Agreement and/or the Plan
are not compliant with Code Section 409A, or any Treasury regulations or
Internal Revenue Service guidance promulgated thereunder, this Agreement and/or
the Plan may be amended accordingly.


11.Miscellaneous.


(a)This grant is subject to all the terms, conditions, limitations and
restrictions contained in the Plan. In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling. In the event of any conflict or inconsistency
between the terms hereof and the terms of the Dynegy Inc. Executive Severance
Pay Plan, including any amendments or supplements thereto, or the Dynegy Inc.
Severance Pay Plan, including any amendments or supplements thereto, the terms
hereof shall be controlling.


(b)Any notices or other communications provided for in this Agreement shall be
sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered when hand delivered to Employee at
his or her principal place of employment or when sent by registered or certified
mail to Employee at the last address Employee has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered when sent by registered or certified mail to the Company at its
principal executive offices.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------

Exhibit 10.3



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has agreed to and accepted
the terms of this Agreement*, all as of the date first above written.




DYNEGY INC.






By:




    
Name:    Julius Cox


Title:
Vice President – Human Resources and Business Services





*Employee has agreed to and accepted the terms of this Agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s
equity plan administrator.






--------------------------------------------------------------------------------

Exhibit 10.3



Exhibit 1


Performance Criteria


The following Performance Criteria shall apply to the Performance Award
described in the attached PERFORMANCE AWARD AGREEMENT, dated as of the 3rd day
of March, 2014, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all
of its Affiliates (collectively, the “Company”), and the Employee.
1.    Performance Period: January 1, 2014 through December 31, 2016.
2.    Performance Criteria: Total Shareholder Return, which shall be calculated
utilizing a volume-weighted average price (VWAP) by comparing the cumulative
total stockholder return (“TSR”) for Dynegy’s common stock relative to the TSR
for the Designated Peer Group and assuming that any dividends paid by Dynegy or
the Designated Peer Group are reinvested on a daily basis. For this purpose, TSR
is calculated based on (a) the average stock price for a share of common stock
during the 10 trading days both before and after January 1, 2014 and (b) the
average stock price for a share of common stock during the 10 trading days both
before and after December 31, 2016.
3.    Designated Peer Group: Any member of the Designated Peer Group (see
Exhibit 2) that undergoes a “change of control event”, or significant change in
business direction, prior to the end of the Performance Period may be removed
from the Designated Peer Group at the discretion of the Human Resources and
Compensation Committee. A “change of control event” shall mean: (i) when a
company completes the sale of assets having a gross sales price which exceeds
50% of the consolidated total capitalization of the company (consolidated total
stockholders’ equity plus consolidated total long-term debt as determined in
accordance with generally accepted accounting principles) as at the end of the
last full fiscal quarter prior to the date such determination is made; or (ii)
any corporation, person or group within the meaning of Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act) of voting
securities of the company representing more than 30% of the total votes eligible
to be cast at any election of directors of the company.
4.    Award Level: The Award Level shall be determined based on the percentile
rank of Relative TSR. For this purpose, the following shall apply:
Percentile Rank            Award Level
90th% or better: (Maximum)        200%
75th%                    175%
50th% (Target):            100%
25th% (Minimum)             50%
Below 25th%                 0%
















--------------------------------------------------------------------------------

Exhibit 10.3

Exhibit 2


Designated Peer Group


•
AES Corporation (AES)

•
DTE Energy Company (DTE)

•
FirstEnergy (FE)

•
Public Service Enterprise Group (PSEG)

•
Ameren Corporation (AEE)

•
Edison International (EIX)

•
NextEra Energy, Inc (NEE)

•
Sempra Energy (SRE)

•
Calpine Corporation (CPN)

•
Entergy Corporation (ETR)

•
NRG Energy Inc. (NRG)

•
Dominion Resources, Inc. (D)

•
Exelon Corporation (EXC)

•
PPL Corporation (PPL)

 






